CARROLL, CHAS., Judge.
This is an appeal from a judgment rendered on a jury verdict in the civil court of record in Dade County. A counterclaim by which the appellant corporation sought to recover for loans alleged to have been made by it to the appellee was tried separately before a jury, and resulted in a verdict for the counter-defendant. Reversal is sought on the ground that the court erred by not admitting into evidence books of the corporation showing entries made incident to checks delivered to the appellee. A question arose as to whether advances to the appellee were, as alleged, loans by the hotel corporation, or were loans by the officer in his individual capacity. The competence of the proffered records for admission into evidence under § 92.36, Fla.Stat., F.S.A., was challenged, and the appellee’s objection to them was sustained. The evidence which the rejected records would have shown was presented otherwise through testimony of the party seeking its entry. Therefore, the error, if any, in excluding the proffered records was not shown to have been harmful, and under § 54.23, Fla. Stat., F.S.A., should not bring reversal. See Tischler v. Apple, 30 Fla. 132, 11 So. 273; Atlantic Coast Line R. Co. v. Peeples, 56 Fla. 145, 47 So. 392; Davis v. Woodward-Crowder Co., 118 Fla. 323, 160 So. 189, 191; 5A C.J.S. Appeal and Error § 1753.
The appellant’s contention that the verdict was against the manifest weight of the evidence, raised in a supplemental brief, has been examined in the light of the briefs and the record and found to be without merit.
Affirmed.
HORTON,. C. J., and PEARSON, J., concur.